Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 30, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143870                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  In re GUARDIANSHIP of MARVIN PERNIKOFF                                                                   Brian K. Zahra,
                                                                    SC: 143870                                        Justices
                                                                    COA: 304351
                                                                    Oakland PC: 2009-326059-GA
                                                                    2009-326060-GA

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 5, 2011 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 30, 2012                    _________________________________________
           p0123                                                               Clerk